DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed October 04 2022 has been entered. Applicant amended claims 1 and 13-15 and cancelled claims 2, 10-12, 17-18, 20-21, and 23-24. Accordingly, claims 1, 3-9, 13-16, 19,  and 22 remain pending.
Applicant’s amendment to the specification overcomes the specification objection of July 06 2022. Therefore, the specification objection of July 06 2022 is withdrawn.
	Applicant’s amendment to the claims overcomes the 35 USC 112(b) rejection of July 06 2022; in addition, as a result of the amendment, the claims no longer invoke 35 USC 112(f). Accordingly, the 35 USC 112(b) rejection and claim interpretation under 35 USC 112(f) of July 06 2022 are withdrawn.
	
Response to Arguments
Applicant’s arguments, see page 14, filed October 04 2022, with respect to the specification objection of July 06 2022 have been fully considered and are persuasive.  The specification objection of July 06 2022 has been withdrawn. 
Applicant’s arguments, see page 14, filed October 04 2022, with respect to the 35 USC 112(b) rejection and claim interpretation under 35 USC 112(f) of July 06 2022 have been fully considered and are persuasive.  The35 USC 112(b) rejection and claim interpretation under 35 USC 112(f) of July 06 2022  have been withdrawn. 

Applicant’s arguments, see pages 14-15, filed October 04 2022, with respect to the limitation of “dynamically switching contents of the calculation processing…by reducing a number of digits of a feature vector…” presented in the amended independent claims and the rejection(s) of claim(s) 1 and 13-15 under 35 USC 103 as being unpatentable over Tsuji et al US 20180053314 in view of Hamada et al JP 20167139 English Machine Translation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Iizaka US 20030164878.
In addition, on pages 14-15, Applicant recites “claims 1, and 13-15 recite dynamically switching contents of the calculation processing…by reducing a number of digits of a feature vector….this claim language formerly appeared in claims 10 and 12…” Upon review of the previous claims 10 and 12 that are now cancelled, the examiner notes on record that there is no limitation in the prior claims 10 and 12 that recites “reducing a number of digits of a feature vector”.

Claim Objections
Claims 3-5 are objected to because of the following informalities:  
In claim 3, line 2, “the first moving body” should be “the one or more first moving bodies”; and lines 2-3, “the second moving body” should be “the one or more second moving bodies, in accordance with the limitations of “one or more first moving bodies” and “one or more second moving bodies” recited in claim 1.
In claim 4, line 2, “the first moving body” should be “the one or more first moving bodies”; and lines 2-3, “the second moving body” should be “the one or more second moving bodies, in accordance with the limitations of “one or more first moving bodies” and “one or more second moving bodies” recited in claim 1.
In claim 5, lines 5-6, “the first moving body” should be “the one or more first moving bodies”; and line 6, “the second moving body” should be “the one or more second moving bodies, in accordance with the limitations of “one or more first moving bodies” and “one or more second moving bodies” recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 13-16, 19,  and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al US 20180053314 (hereinafter Tsuji) in view of Hamada et al JP 201671639 English Machine Translation (hereinafter Hamada) in further view of Iizaka US 20030164878 (hereinafter Iizaka).

As to claim 1, Tsuji teaches a control apparatus (Figure 16), comprising: 
at least a processor (Figure 16, reference number 51 “CPU”); and 
a memory(Figure 16, reference number 52 “Memory”) in circuit communication with the processor(Figure 16, reference number 51 “CPU”), 
wherein the processor is configured to execute program instructions stored in the memory (paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”): 
request each of a first apparatus holding identification information of one or more first moving bodies obtained at a first location  (paragraph 28 discloses captures images are acquired by the moving tracking device, wherein the first moving body person 1Y, the captured image, is captured by the image capture device 1A at one location. The captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of one or more second moving bodies obtained at a second location(paragraph 28 discloses captures images are acquired by the moving tracking device, wherein the second moving body person 1X, the captured image, is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique)  to provide the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to one or more predetermined calculation servers (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd of people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
instruct calculation processing relating to movement of one or more moving bodies based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to the one or more predetermined calculation server(s) (paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28), 
wherein the identification information of the first moving body and the identification information of the second moving body include facial feature data of a person taken by respective different cameras(paragraph 28 reveals the captured images includes identification information of the person such as clothing, gender, and physique, where the gender information includes facial feature data of a person); 
dynamically switch contents of the calculation processing (paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 43 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).
Tsuji does not teach that the obtained identification information of the one or more moving bodies is to one or more predetermined secret calculation servers and the calculating processing relating is to movement of the one or more moving bodies to the one or more predetermined secret calculation servers; and switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Hamada teaches  that the obtained identification information of the one or more moving bodies is to one or more predetermined secret calculation servers and the calculating processing relating to movement of the one or more moving bodies is to the one or more predetermined secret calculation servers (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed/secret media information storage unit 20 which is the secret calculation server; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).
The combination of Tsuji in view of Hamada does not teach switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Iizaka teaches switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data (paragraphs 14 and 47 reveal the person’s image extracting step is to extract the data of the person’s face. This extracting step obtains feature vector data by generating lower dimensional vectors via principal component analysis and results in reducing the storage capacity processing. Paragraphs 48 and 63 disclose the system compresses the feature vector by reducing the multi-dimensional feature vector of the person’s face image into a lower dimensional feature vector. Therefore, reducing the multi-dimensional feature vector involves calculations that reduces a number of digits of a feature vector. This reduction satisfies a processed time-length by performing collation at higher speed and reducing storage capacity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus in view of the secret calculation servers of Hamada with Iizaka’s teaching of reducing the dimensions of the feature vector such that collation is carried out at higher speed and the storage capacity used for collation is reduced (paragraph 63 of Iizaka).

As to claim 3, the combination of Tsuji in view of Hamada and Iizaka teach wherein the identification information of the first moving body and the identification information of the 8Docket No. 3350013201 USO1 second moving body further include body shape data of the person taken by  the respective different cameras (Tsuji: paragraph 28 discloses the first moving body, person 1Y, captured by image capture device 1A; and the second moving body, person 1X, captured by image capture device 1B. Identification information of the two moving bodies are taken by the different cameras such as the clothing of the person, the gender, and the physique of the person).

As to claim 4, the combination of Tsuji in view of Hamada and Iizaka teach wherein the identification information of the first moving body and the identification information of the second moving body are data obtained under respective different management entities (Tsuji: paragraph 111 discloses the information of the moving bodies are data taken from plural image capture devices , which provides effective polices to be made between shops in shopping mall area. The different shops are can be under different management entities and the cameras can be from different shops).

As to claim 5, the combination of Tsuji in view of Hamada and Iizaka teach wherein the one or more predetermined secret calculation server(s) are a plurality of secret calculation servers that perform calculation by a secret sharing scheme(Hamada: paragraph 35 discloses secret sharing method capable of secret calculation wherein the data to be calculated is stored in secret dispersion to a plurality of calculation subjects/ entities and paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer); and the processor causes the first apparatus and the second apparatus to transmit share information which is converted from the identification information of the first moving body and the identification information of the second moving body (Tsuji: paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server) to be secret-shared, to the one or more secret calculation servers (Hamada: paragraph 35 discloses secret sharing method capable of secret calculation wherein the data to be calculated is stored in secret dispersion to a plurality of calculation subjects/ entities and paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer).

As to claim 6, the combination of Tsuji in view of Hamada and Iizaka teach wherein the calculation processing is processing of calculating a number of the one or more moving bodies that moved between the first location and the second location based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 7, the combination of Tsuji in view of Hamada and Iizaka teach wherein 9Docket No. 3350013201 USO1 the calculation processing is processing of generating mobility data of one or the one or more moving bodies that moved between the first location and the second location by collating the identification information of the one of the one or more first moving bodies with the identification information of the one of the one or more second moving bodies (Tsuji: paragraph 83-84 disclose the tracking result generation section generates a table collecting movement amount/duration for each pair of image capture devices, thus to compute a movement duration the mobility data is collected and combined).

As to claim 8, the combination of Tsuji in view of Hamada and Iizaka teach wherein the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies include time information that indicates a time at which the identification information was obtained (Tsuji: Figure 8 discloses different image captured devices and the identification information extracted with the corresponding captured timing); and the calculation processing is processing of generating mobility data including a time-length required to move for one of the moving bodies that moved between the first location and the second location (Tsuji: Figure 15 and paragraphs 83-84 disclose the generated table of the movement duration/time length to move from one location that is captured by origin camera to a second location that is captured by destination camera ).

As to claim 9, the combination of Tsuji in view of Hamada and Iizaka teach wherein the mobility data is processed so that an individual cannot be identified (Tsuji: Figure 7 and paragraphs 42-43 disclose the captured images 7A and 7B from captured devices A and B; the color feature information extraction section extracts the color features from the captured images and as shown in 7a and 7b, an individual cannot be identified; paragraph 119 discloses identification of the tracking target person is made difficult, and thus the person is not trackable).


As to claim 13, Tsuji teaches a data analysis system(Figure 16), comprising: 
a predetermined calculation server(s) (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server; claim 8 disclose the moving object group detection device comprise a processor); and 
a control apparatus (Figure 16 reference number 50 which is a computer) which comprises: 
at least a processor(Figure 16, reference number 51 “CPU”); and 
a memory (Figure 16, reference number 52 “Memory”) in circuit communication with the processor(Figure 16, reference number 51 “CPU”), 
wherein the processor is configured to execute program instructions stored in the memory (paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”): 
request each of a first apparatus holding identification information of one or more first moving bodies obtained at a first location (paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of one or more second moving bodies obtained at a second location(paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique) to provide the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to the one or more predetermined calculation servers (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
instruct calculation processing relating to movement of one or more moving bodies based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to the one or more predetermined calculation servers(paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28);
wherein the identification information of the first moving body and the identification information of the second moving body include facial feature data of a person taken by respective different cameras(paragraph 28 reveals the captured images includes identification information of the person such as clothing, gender, and physique, where the gender information includes facial feature data of a person); 
dynamically switch contents of the calculation processing (paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 43 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).
Tsuji does not teach that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers; and switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Hamada teaches  that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).
The combination of Tsuji in view of Hamada does not teach switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Iizaka teaches switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data (paragraphs 14 and 47 reveal the person’s image extracting step is to extract the data of the person’s face. This extracting step obtains feature vector data by generating lower dimensional vectors via principal component analysis and results in reducing the storage capacity processing. Paragraphs 48 and 63 disclose system compresses the feature vector by reducing the multi-dimensional feature vector of the person’s face image into a lower dimensional feature vector. Therefore, reducing the multi-dimensional feature vector involves calculations that reduces a number of digits of a feature vector. This reduction satisfies a processed time-length by performing collation at higher speed and reducing storage capacity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus in view of the secret calculation servers of Hamada with Iizaka’s teaching of reducing the dimensions of the feature vector such that collation is carried out at higher speed and the storage capacity used for collation is reduced (paragraph 63 of Iizaka).

As to claim 14, Tsuji teaches a calculation server control method (Figure 17), comprising: 
requesting (Figure 5 reference number 20 is the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) each of a first apparatus holding identification information of one or more first moving bodies obtained at a first location (paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of one or more second moving bodies obtained at a second location (paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique) to provide the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to one or more predetermined calculation servers (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); 
and instructing calculation processing relating to movement of one or more moving bodies based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to the  one or more predetermined calculation servers (paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28);
wherein the identification information of the first moving body and the identification information of the second moving body include facial feature data of a person taken by respective different cameras(paragraph 28 reveals the captured images includes identification information of the person such as clothing, gender, and physique, where the gender information includes facial feature data of a person); 
dynamically switch contents of the calculation processing (paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 43 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).
Tsuji does not teach that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers; and switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Hamada teaches  that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).
The combination of Tsuji in view of Hamada does not teach switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Iizaka teaches switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data (paragraphs 14 and 47 reveal the person’s image extracting step is to extract the data of the person’s face. This extracting step obtains feature vector data by generating lower dimensional vectors via principal component analysis and results in reducing the storage capacity processing. Paragraphs 48 and 63 disclose the system compresses the feature vector by reducing the multi-dimensional feature vector of the person’s face image into a lower dimensional feature vector. Therefore, reducing the multi-dimensional feature vector involves calculations that reduces a number of digits of a feature vector. This reduction satisfies a processed time-length by performing collation at higher speed and reducing storage capacity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus in view of the secret calculation servers of Hamada with Iizaka’s teaching of reducing the dimensions of the feature vector such that collation is carried out at higher speed and the storage capacity used for collation is reduced (paragraph 63 of Iizaka).

As to claim 15, Tsuji teaches a computer-readable non-transient recording medium (Figure 16, reference number 52 “Memory”) recording a computer program, the computer program that causes a control apparatus to execute processing (paragraph 93 recites “[t]he CPU … executes the processes included in the moving objection tracking program”), comprising: 
requesting (Figure 5 reference number 20 is the moving object tracking device, see paragraph 37;Figure 16, reference number 60 “Moving objection group tracking program”) each of a first apparatus holding identification information of one or more first moving bodies obtained at a first location(paragraph 28 discloses captures images are acquired, wherein person 1Y of the captured image is captured by the image capture device 1A at one location and the captured image includes identification information of the person such as clothing, gender, and physique) and a second apparatus holding identification information of one or more second moving bodies obtained at a second location (paragraph 28 discloses captures images are acquired, wherein person 1X of the captured image is captured by the image capture device 1B at another location and the captured image includes identification information of the person such as clothing, gender, and physique)  to provide the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to one or more predetermined calculation servers (paragraphs 36-37 disclose the identification information from the captured devices  of the crowd people are received and analyzed by the moving object group tracking device, which is the predetermine calculation server); and 
instructing calculation processing relating to movement of one or more moving bodies based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies to the one or more predetermined calculation servers(paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd based on the features of the identification information extracted; the features of the identification information is disclosed in paragraph 28);
wherein the identification information of the first moving body and the identification information of the second moving body include facial feature data of a person taken by respective different cameras(paragraph 28 reveals the captured images includes identification information of the person such as clothing, gender, and physique, where the gender information includes facial feature data of a person); 
dynamically switch contents of the calculation processing (paragraphs 49 and 52 disclose the feature extraction range selection module 26 can switch the captured region to a predetermined small region of the captured images; paragraph 43 disclose this provides for robust processing; paragraph 67 disclose the feature extraction range selection section sets a feature extraction range that is larger than the feature extraction range set in the processing the previous time).
Tsuji does not teach that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers; and switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Hamada teaches  that the obtained identification information of the one or more moving bodies data is to one or more predetermined secret calculation servers and the calculating processing relating to movement of one or more moving bodies is to the one or more predetermined secret calculation servers (paragraph 35 discloses the data to be calculated is stored in secret dispersion to a plurality of calculation subjects; paragraph 44 discloses the media information is received and stored in concealed media information storage unit 20; paragraph 97-98 describe the program is stored in a storage device of the server computer; paragraph 25-26 describes obtaining identification information of moving bodies from surveillance cameras and monitoring devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus to include the secret calculation servers of Hamada such that the activity/movement of individuals is obtained while keeping their personal identifiable information concealed and thus protect privacy rights of the individual(s) (paragraph 9 of Hamada).
The combination of Tsuji in view of Hamada does not teach switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data.
Iizaka teaches switch contents of the calculation processing in order to satisfy a processed time-length by reducing a number of digits of a feature vector of the facial feature data making up the identification information of the first moving body and the identification information of the second moving body or by removing some of the digits from the feature vector of the facial feature data (paragraphs 14 and 47 reveal the person’s image extracting step is to extract the data of the person’s face. This extracting step obtains feature vector data by generating lower dimensional vectors via principal component analysis and results in reducing the storage capacity processing. Paragraphs 48 and 63 disclose the system compresses the feature vector by reducing the multi-dimensional feature vector of the person’s face image into a lower dimensional feature vector. Therefore, reducing the multi-dimensional feature vector involves calculations that reduces a number of digits of a feature vector. This reduction satisfies a processed time-length by performing collation at higher speed and reducing storage capacity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuji’s control apparatus in view of the secret calculation servers of Hamada with Iizaka’s teaching of reducing the dimensions of the feature vector such that collation is carried out at higher speed and the storage capacity used for collation is reduced (paragraph 63 of Iizaka).

As to claim 16, the combination of Tsuji in view of Hamada and Iizaka teach wherein the calculation processing is processing of calculating a number of the one or more moving bodies that moved between the first location and the second location based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies(Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).


As to claim 19, the combination of Tsuji in view of Hamada and Iizaka teach wherein the calculation processing is processing of calculating a number of the one or more moving bodies that moved between the first location and the second location based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

As to claim 22, the combination of Tsuji in view of Hamada  and Iizaka teach wherein the calculation processing is processing of calculating a number of the one or more moving bodies that moved between the first location and the second location based on the identification information of the one or more first moving bodies and the identification information of the one or more second moving bodies (Tsuji: paragraph 37 discloses the moving object group tracking device determines movement course of the crowd of people and the number of people included in the crowd; paragraph 80 provides more details in stating that the tracking result generation section computes the number of moving people included in the crowd from the image captured devices, see also paragraph 89).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437